Citation Nr: 1450482	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In August 2011, the Veteran failed, without cause, to report for a videoconference hearing scheduled at his request; the hearing request is therefore deemed withdrawn.

A January 2002 rating decision denied the Veteran service connection for PTSD and a February 2003 rating decision denied him service connection for generalized anxiety disorder.  In March 2008, the Veteran sought to reopen his claim of service connection for a psychiatric disability (claimed specifically as schizoaffective disorder).  The mere fact that the Veteran asserted a new diagnosis did not make his claim a new claim (as the January 2002 denial had considered treatment records which ruled out schizoaffective disorder), and the June 2008 rating decision properly addressed the claim as one to reopen (encompassing the diagnosis of PTSD) as it cites to the same alleged stressor event.  Under the circumstances, the Board finds that new and material evidence must be received to reopen the claim before it can be considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014).  The issue is characterized accordingly.  

The issue of service connection for a variously diagnosed psychiatric disability on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied the Veteran service connection for PTSD based essentially on a finding that there was no evidence corroborating his reported stressor events or of a nexus between his psychiatric disability and his military service; an unappealed February 2003 rating decision denied him service connection for an anxiety disorder, finding that such disability was not shown.

2.  Evidence received since the February 2003 rating decision includes lay statements from the Veteran's wife reporting onset of complaints related to his psychiatric disability during service; relates to an unestablished fact necessary to substantiate the claim of service connection for a variously diagnosed psychiatric disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

New and material evidence has been received and the claim of service connection for a variously diagnosed psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as this decision grants that portion of the claim that is addressed on the merits, reopens the claim, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

A January 2002 rating decision denied the Veteran service connection for PTSD based essentially on findings that there was no corroborating evidence of the Veteran's claimed stressors, and nothing in the record showing the Veteran's psychiatric disability was otherwise related to his service.  He was notified of the decision, and did not appeal it; therefore, it is final.  See 38 U.S.C.A. § 7105.

Thereafter, the Veteran filed a new claim seeking service connection for generalized anxiety disorder (relating it to the same alleged stressor as he had identified his claim of service connection for PTSD).  A February 2003 rating decision denied that claim on de novo review, essentially finding that there was no evidence of a current diagnosis of generalized anxiety disorder.  He was notified of that decision and did not appeal it; therefore, it too is final.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold requirement, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.

The pertinent evidence of record at the time of the January 2002 rating decision included the Veteran's service treatment records (STRs), which were silent as to any complaints, diagnoses, or treatment related to psychiatric disability; VA treatment records showing diagnoses of PTSD, history of depression, substance abuse in remission, and that schizoaffective disorder had been ruled out; and a statement from the Veteran wherein he reports a stressor of a fellow soldier "going crazy" during basic training and firing a weapon while waving it about wildly.  

The evidence of record at the time of the February 2003 rating decision additionally included updated VA treatment records showing new psychiatric diagnoses of schizoaffective disorder and depression with notations of anxiety, and a letter from a VA psychiatrist indicating the Veteran was also being treated for a schizophrenic disorder.

Evidence received since the February 2003 rating decision includes lay statements by the Veteran's wife which report that he began complaining of trouble sleeping between 1980 and 1983, often talked about people dying from being hit with live rounds in basic training, began "fighting" her in his sleep in 1984 while stationed in Germany, and complained about hearing voices while stationed in Oklahoma in 1985.  Updated VA treatment records also note reports of another stressor event (i.e., the Veteran witnessing a soldier run over by a personnel carrier).  This evidence was not previously in the record, and is new.  Taken at face value, as is required when determining solely whether to reopen a previously denied claim, the additional evidence received since the February 2003 rating decision is competent evidence that relates to the matter of a nexus between the Veteran's current psychiatric disability and his military service.  Consequently, it is also material.  As it is presumed credible and tends to relate the Veteran's psychiatric disability to his service, it raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disability.  Accordingly, and acknowledging the low threshold for reopening endorsed by the Court in Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a variously diagnosed psychiatric ability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a variously diagnosed psychiatric disability is granted.


REMAND

When the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for additional development and initial de novo consideration of the reopened claim by the AOJ is necessary.

In addition, the Veteran appears to have received private psychiatric treatment, but there is only one record of such treatment (dated in September 2007) in the record.  As records of all treatment the Veteran has received for psychiatric disability may contain information pertinent to this claim, they must be secured.  Moreover, he appears to be receiving ongoing VA psychiatric treatment, the most recent records in the record of which are dated in May 2008.  Updated records of VA psychiatric treatment are constructively of record, may contain pertinent information, and must be secured.

Finally, the Veteran has not been afforded a VA examination in connection with the instant claim.  The reopening of the claim has triggered VA's duty to assist by providing a VA examination, and one is necessary.    

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the providers all evaluations and/or treatment he has received for psychiatric disability, and to submit the authorizations necessary to secure records of all such private evaluations and treatment, specifically, records from New Horizons of the Treasure Coast, Inc.  The AOJ should obtain complete copies of all private records identified.  The AOJ should also secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for psychiatric disability since May 2008.  If any records identified are unavailable, the reason for the unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for records, the Veteran must be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.

2. After arranging for any further development in the matter necessary, the AOJ should make a formal finding for the record as to what alleged stressor in service, if any, is deemed to be corroborated by credible supporting evidence. 

3. Then, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The AOJ must advise the examiner of what (if any) stressor event in service was found to be corroborated.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each psychiatric disability entity found.

b. Regarding each psychiatric disability entity diagnosed, please opine as to whether it is at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's military service.  The examiner should specifically acknowledge the Veteran's wife's accounts of his symptoms since service (including insomnia, "fighting" her in his sleep, and complaints of hearing voices), and his accounts to her of stressor events therein.

c. If PTSD is diagnosed, please opine as to whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to a corroborated stressor event in service; if so, identify the stressor.

All opinions must include rationale that cites to supporting factual data and medical literature as deemed appropriate.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


